
	

114 HRES 550 IH: Honoring the achievements of Berry Gordy, Jr. and the musical history he created through Motown Records.
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 550
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Conyers (for himself, Mr. Goodlatte, Mr. Nadler, Ms. Judy Chu of California, Mr. Cohen, Mrs. Lawrence, Mr. Rangel, Ms. Jackson Lee, Mr. Deutch, Mr. Pallone, Ms. DelBene, Mr. Upton, Mrs. Blackburn, Mr. Jeffries, Mrs. Dingell, Mr. Benishek, Mr. Richmond, Mr. Kildee, Mr. Chabot, Ms. Lofgren, Mr. Butterfield, Mrs. Miller of Michigan, and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the achievements of Berry Gordy, Jr. and the musical history he created through Motown
			 Records.
	
	
 Whereas, on January 12, 1959, Berry Gordy, Jr., received an $800 loan to start Tamla Record Company from his family saving club, the Ber-Berry Co-Op, which was established by his eldest sister, Esther Gordy Edwards, and her husband, George Edwards, and named after her parents Bertha and Berry Gordy, Sr.;
 Whereas Berry Gordy, Jr., established the Motown record label in 1959 and incorporated it on April 4, 1960;
 Whereas Motown Records fostered the careers of such recording legends as Smokey Robinson and the Miracles, Mary Wells, Diana Ross and the Supremes, Martha Reeves and the Vandellas, Marvin Gaye, Stevie Wonder, The Temptations, Gladys Knight and the Pips, the Jackson 5, and more;
 Whereas within one year of creation, Motown Records produced its first single to reach number 2 on the Billboard Hot 100 Pop Chart, Shop Around, and their first million seller, performed by Smokey Robinson and the Miracles, and written by Smokey Robinson and Berry Gordy, Jr.;
 Whereas in 1961, Motown Records produced its first Billboard Hot 100 Pop number one song, Please Mr. Postman, performed by the Marvelettes; Whereas by 1965, 6 years after its inception, 11 Motown releases reached number 1 on Billboard’s Hot 100 pop charts across the country, including Dancing in the Street by Martha Reeves and the Vandellas, My Girl by the Temptations, I Can’t Help Myself (Sugar Pie, Honey Bunch), by the Four Tops, and Stop! In the Name of Love, by the Supremes;
 Whereas under Berry Gordy, Jr.’s, leadership, Motown Records created music that communicated across racial barriers in a politically charged time;
 Whereas Berry Gordy, Jr., was inducted into the Rock and Roll Hall of Fame in 1988 for his endeavors to reach across the racial divide with music that could touch all people, regardless of the color of their skin;
 Whereas Berry Gordy, Jr., was actively involved in the Civil Rights Movement and released the recorded speeches of Dr. Martin Luther King, Jr.;
 Whereas Berry Gordy, Jr., also found success in Hollywood, including as Executive Producer of Lady Sings the Blues, which earned 5 Academy Award nominations; Whereas Berry Gordy, Jr.’s, autobiography, To Be Loved: The Music, the Magic, the Memories of Motown, was released in 1994 and inspired Motown The Musical;
 Whereas Motown The Musical opened on Broadway on April 14, 2013, garnering 4 Tony Award nominations, ran until January 18, 2015, after which it launched a successful national tour, will return to Broadway in the summer of 2016, and debut in London in February of 2016;
 Whereas Berry Gordy, Jr., has received numerous awards, including the ASCAP Founders Award, the GRAMMY Salute to Industry Icon’s President’s Merit Award, the Rainbow Coalition’s Man of the Millennium Award, the Ebony Lifetime Achievement Award, the BET Visionary Award, and the Marian Anderson Award; and
 Whereas through the medium of music, during one of the most tumultuous times in the history of the United States, Motown Records, led by Berry Gordy, Jr., established a uniquely American art form that defined the American experience for a generation and for generations to follow: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the achievements of Berry Gordy, Jr., in creating a lasting musical sound;
 (2)recommits itself to ensuring that musical artists such as Berry Gordy, Jr., receive fair protection under the copyright laws of the United States; and
 (3)directs the Clerk of the House of Representatives to transmit enrolled copies of this resolution to Berry Gordy, Jr., or his assignee.
			
